                                                           Case 2:19-cv-00824-GMN-EJY Document 57 Filed 09/09/19 Page 1 of 8



                                                       1    Alex L. Fugazzi (Nevada Bar No. 9022)
                                                            Michael Paretti (Nevada Bar No. 13926)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            afugazzi@swlaw.com
                                                       5    mparetti@swlaw.com
                                                       6
                                                            Attorneys for Defendant Fennemore Craig
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                            DISTRICT OF NEVADA
                                                      10
                                                            LATONIA SMITH,                                     Case No.:    2:19-cv-00824-GMN-EJY
                                                      11
                                                                                    Plaintiff(s),
                                                      12                                                       FENNEMORE CRAIG’S RESPONSE
             3883 Howard Hughes Parkway, Suite 1100




                                                                             -vs-                              TO PLAINTIFF’S MOTION TO
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                               STRIKE FENNEMORE’S REPLY IN
                                                            FENNEMORE CRAIG,
                         LAW OFFICES




                                                                                                               SUPPORT OF EMERGENCY
                          702.784.5200




                                                      14
                               L.L.P.




                                                                                    Defendant(s).              MOTION TO QUASH
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19             Defendant Fennemore Craig (“Fennemore”), by and through its counsel of record, Snell &
                                                      20   Wilmer L.L.P., hereby submits its Response to Plaintiff Latonia Smith’s (“Ms. Smith”) Motion to
                                                      21   Strike Fennemore’s Reply in Support of Emergency Motion to Quash [ECF No. 50]. This Response
                                                      22   is based upon the following memorandum of points and authorities, the pleadings and papers on
                                                      23   file in this action, the accompanying exhibits, and any oral arguments the Court may entertain.
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -1-
                                                           4839-6140-4067
                                                           Case 2:19-cv-00824-GMN-EJY Document 57 Filed 09/09/19 Page 2 of 8



                                                       1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                       2                            I.     INTRODUCTION AND BACKGROUND
                                                       3             On August 23, 2019, Fennemore attorney Shannon Pierce (“Ms. Pierce”) filed a motion to
                                                       4   strike Ms. Smith’s procedurally and substantively infirm Surreply to Ms. Pierce’s Motions to
                                                       5   Dismiss. See ECF No. 67 in related Case No. 2:19-cv-00856-GMN-DJA (the “Pierce Action”).
                                                       6   Since then, Ms. Smith has abused this procedural remedy and has filed a motion to strike nearly all
                                                       7   of Defendants’ subsequent briefs. See ECF No. 78 in the Pierce Action (moving to strike Ms.
                                                       8   Pierce’s Response to Ms. Smith’s Motion for Leave to file an amended complaint); ECF No. 80 in
                                                       9   the Pierce Action (moving to strike Caesars Entertainment Corporation, PHWLV, LLC, and Ethan
                                                      10   Thomas’s Response to Ms. Smith’s Motion for Leave to file an amended complaint); ECF No. 82
                                                      11   in the Pierce Action (moving to strike Ms. Pierce’s Response to Ms. Smith’s Motion for Sanctions);
                                                      12   and now the subject Motion [ECF No. 50]. Ms. Smith’s Motions to Strike are abusive and improper.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13             In the instant Motion, Ms. Smith asks the Court to strike Fennemore’s Reply in support of
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   its Emergency Motion to Quash, or in the alternative, for a Protective Order [ECF No. 46] since
                               L.L.P.




                                                      15   the Reply attaches exhibits that were not previously attached to the original Motion [ECF No. 37].
                                                      16   Fennemore’s and its employees’ reasonable fear of Ms. Smith if forced to comply with her
                                                      17   subpoenas and sit for a deposition is central to Fennemore’s Motion for Protective Order. ECF No.
                                                      18   37 at 17:23-27. Indeed, as Fennemore explained in its Motion, “Ms. Smith has physically threatened
                                                      19   Fennemore attorney Shannon Pierce and Fennemore’s client’s in-house counsel, Ethan Thomas.
                                                      20   Even more troubling, on April 25, 2019, Shawna Braselton and Wade Beavers, two of the
                                                      21   subpoenaed Fennemore Employees, received an anonymous threatening letter, which they believe
                                                      22   came from Ms. Smith.” ECF No. 37 at 6:7-11. That letter exclaims, “IT’LL BE THE END OF
                                                      23   LIVES . . . EMBODYING THE RAGE OF ALL MASS MURDERERS . . . WILL NEVER
                                                      24   SEE IT COMING . . . IT WILL BE LIGHTS OUT.” See ECF No. 37-5 (capitalized and bolded
                                                      25   in original). Equally concerning, the letter ends with the following: “CONGRATULATIONS YOU
                                                      26   HAVE JUST BEEN ADDED TO THE HIT LIST . . . NO ONE IS WALKING AWAY
                                                      27   UNSCATHED . . . P.S. CONGRATS ON YOUR WEDDING SHAWNA. HOPEFULLY YOU
                                                      28   WILL BE AROUND FOR MANY YEARS TO ENJOY IT.” Id. (capitalized in original).

                                                                                                            -2-
                                                           4839-6140-4067
                                                           Case 2:19-cv-00824-GMN-EJY Document 57 Filed 09/09/19 Page 3 of 8



                                                       1             In her Response, Ms. Smith argued that she never threatened anyone related to this
                                                       2   litigation. See ECF No. 40, at 3:27-28 (stating that Fennemore’s allegations that Ms. Smith has a
                                                       3   history of threats and harassing behavior are “completely unfounded”); 5:19-20 (“Defense’s false
                                                       4   assertions that Ms. Smith sent threats to previously unknown third party, Ms. Radak, is completely
                                                       5   unfounded and not based in any fact.”); 5:21-22 (“Defense’s false assertions that Ms. Smith threated
                                                       6   [sic] Shannon Pierce and previously unknown third party, Ethan Thomas, is completely unfounded
                                                       7   and not based in any fact.”); 5:23-24 (“Defense’s false assertions that previously unknown third
                                                       8   parties Shawna Braselton and Wade Beavers were threatened by Ms. Smith is equally, completely
                                                       9   unfounded and not based in any fact.”); 11:17 (“Defense’s assertions that Ms. Smith has ever issued
                                                      10   threats is equally false and completely unfounded.”).
                                                      11             Fennemore’s Reply, therefore, addressed and rebutted Ms. Smith’s demonstrably false
                                                      12   claims that she had not threatened anyone related to this litigation by attaching additional exhibits
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   to substantiate the arguments it made in the Motion and Ms. Smith disputed in her Response. The
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   new exhibits include:
                               L.L.P.




                                                      15                       Exhibit G [ECF No. 46-1] – a declaration from Shannon Pierce that Ms. Smith
                                                      16                        threatened to “f*ck [her] up” after a hearing in Ms. Smith’s mother’s litigation.
                                                      17                       Exhibit H [manually filed as ECF No. 47] – an audio recording of Ms. Smith where
                                                      18                        Ms. Smith can be heard threatening to punch Ms. Pierce in the face.
                                                      19                       Exhibit I [ECF No. 46-3] – a written transcript of Exhibit H, again detailing Ms.
                                                      20                        Smith’s threat to punch Ms. Pierce in the face.
                                                      21                       Exhibit J [manually filed as ECF No. 47] – video footage of Ms. Smith’s threats to
                                                      22                        Ms. Pierce, wherein Ms. Smith can be observed watching the elevator banks, waiting
                                                      23                        for Ms. Pierce, and approaching Ms. Pierce aggressively.
                                                      24                       Exhibit K [ECF No. 46-5] – a declaration of Latonia Smith previously filed in her
                                                      25                        mother’s litigation, demonstrating that Ms. Smith’s recitation of the altercation that
                                                      26                        she initiated with Ms. Pierce is directly contradicted by both audio and video
                                                      27                        evidence.
                                                      28

                                                                                                                 -3-
                                                           4839-6140-4067
                                                           Case 2:19-cv-00824-GMN-EJY Document 57 Filed 09/09/19 Page 4 of 8



                                                       1                       Exhibit L [ECF No. 46-6] – various social media posts and messages that Samantha
                                                       2                        Radak received, many sent through pseudonyms, calling Ms. Radak “racist,” a
                                                       3                        “bigot,” a “piece of trash,” and saying “b*tch die.”
                                                       4                       Exhibit M [ECF No. 46-7] – a publicly filed affidavit of Latonia Smith, wherein Ms.
                                                       5                        Smith calls Ms. Pierce “a lying, lonely, bitter old woman and it seems as though she
                                                       6                        has a cognitive deficiency.”
                                                       7                       Exhibit N [ECF No. 46-8] – excerpts from the deposition transcript of Ms. Smith’s
                                                       8                        mother’s former counsel, Brandon Trout, testifying that Ms. Smith told him it was
                                                       9                        actually Ms. Smith, not her mother, who drafted the motions for summary judgment,
                                                      10                        which included the subject medical records that Ms. Smith cross-moved to seal and
                                                      11                        for a protective order in her Response.
                                                      12             These exhibits directly contradict assertions made by Ms. Smith in her opposition brief and
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   go to the heart of Fennemore’s Motion—Ms. Smith’s threats to the individuals associated with this
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   litigation. As such, Fennemore’s Reply did not bring up new arguments, but rather supported its
                               L.L.P.




                                                      15   original argument and rebutted the evidence presented in Ms. Smith’s Response. Accordingly, the
                                                      16   Court should deny Ms. Smith’s Motion to Strike.
                                                      17                                          II.     LEGAL ARGUMENT
                                                      18             Motions to strike are disfavored in litigation and should be granted sparingly. Mag
                                                      19   Instrument, v. Inc. v. JS Prod.’s Inc., 595 F.Supp.2d 1102, 1106 (C.D. Cal. 2008) (analyzing motion
                                                      20   to strike affirmative defenses). While motions to strike should be used sparingly, “[t]hat does not
                                                      21   mean that such motions are never granted, however.” Canadian St. Regis Band of Mohawk Indians
                                                      22   ex rel. Francis v. New York, 278 F. Supp. 2d 313 (N.D. N.Y. 2003). For example, the Court should
                                                      23   grant a Motion to Strike where a party improperly files a surreply without seeking leave of Court,
                                                      24   as Ms. Smith did previously in this action. See Johnson v. Nevada, 2:14-cv-01425-GMN-PAL,
                                                      25   2016 WL 6156066, at *1 (D. Nev. Oct. 20, 2016) (holding that Plaintiff did not seek leave of the
                                                      26   court to file his surreply, and therefore, the surreply was improperly filed and should be stricken
                                                      27   from the record.); see also ECF No. 67.
                                                      28

                                                                                                                 -4-
                                                           4839-6140-4067
                                                           Case 2:19-cv-00824-GMN-EJY Document 57 Filed 09/09/19 Page 5 of 8



                                                       1             Generally, the Court will not consider a new issue raised for the first time in a reply
                                                       2   brief. Vasquez v. Rackauckas, 734 F.3d 1025, 1054 (9th Cir.2013). When a party presents new
                                                       3   evidence in reply, a court should not consider that evidence without giving the other party an
                                                       4   opportunity to respond. Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir.1996). However, the court
                                                       5   will not strike a Reply that addresses arguments and facts presented in the underlying motion and
                                                       6   response. See Panliant Fin. Corp. v. ISEE3D, Inc., 2:12-cv-01376-PMP, 2014 WL 3592718, at *8
                                                       7   (D. Nev. July 21, 2014). In a reply, a party may use evidence to rebut evidence presented in an
                                                       8   opposition. See Evans v. Encore Event Techs., Inc., No. 2:15-cv-1120-GMN-CWH, 2017 WL
                                                       9   986357, at *1 n.1 (D. Nev. Mar. 14, 2017) (denying motion to strike exhibit to reply brief in support
                                                      10   of motion for summary judgment because it did not bring up new arguments, but rather supported
                                                      11   the moving party’s original argument and rebutted the evidence presented in the other party’s
                                                      12   response brief).
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13             Here, Fennemore’s Reply did not raise new arguments or recite new facts because
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   the Reply directly related to Fennemore’s argument in its opening brief that Fennemore’s
                               L.L.P.




                                                      15   employees’ reasonably fear1 Ms. Smith based on her threatening behavior (see ECF No. 37 at
                                                      16   17:23-27) and responded to Ms. Smith’s arguments that she has not threatened anyone related to
                                                      17   this litigation. See ECF No. 40, at 3:27-28; 5:19-20; 5:21-22; 5:23-24;11:17.
                                                      18             Even if Fennemore’s Reply raised new arguments, which it did not, Ms. Smith responded
                                                      19   to these arguments in her Motion to Strike. See ECF No. 50 at 2:2-7 (“Like all of the exhibits
                                                      20   presented by defendant, the evidence is out-of-context, outright false and/or blatant
                                                      21   misrepresentations of the facts in their entirety, and it is no surprise why defendant must present
                                                      22   exhibits in this way; they are guilty and the only way that they can absolve themselves of
                                                      23   wrongdoing is to create new storylines even if they are false and directly contradictory to the actual
                                                      24   facts and evidence.”). As such, the rationale behind Provenz does not apply, and there exists no
                                                      25   reason to strike Fennemore’s Reply.
                                                      26

                                                      27
                                                           1
                                                             Indeed, Ms. Smith affirmed in a January 29, 2019 declaration that she was hospitalized for
                                                      28   “homicidal and suicidal ideation” and that seeing the termination of her mother led her “to anger
                                                           and then despair.” Declaration of Latonia Smith, attached as Exhibit A, at ¶ 8.

                                                                                                            -5-
                                                           4839-6140-4067
                                                           Case 2:19-cv-00824-GMN-EJY Document 57 Filed 09/09/19 Page 6 of 8



                                                       1                                         III.     CONCLUSION
                                                       2             For each of these reasons, the Court should deny Ms. Smith’s Motion to Strike.

                                                       3
                                                            Dated: September 9, 2019.                   SNELL & WILMER L.L.P.
                                                       4

                                                       5                                                By: /s/ Michael Paretti
                                                                                                        Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                       6                                                Michael Paretti (NV Bar No. 13926)
                                                                                                        3883 Howard Hughes Parkway, Suite 1100
                                                       7                                                Las Vegas, Nevada 89169
                                                                                                        Attorneys for Defendant Fennemore Craig
                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -6-
                                                           4839-6140-4067
                                                           Case 2:19-cv-00824-GMN-EJY Document 57 Filed 09/09/19 Page 7 of 8



                                                       1                                       CERTIFICATE OF SERVICE
                                                       2             I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing FENNEMORE CRAIG’S RESPONSE TO

                                                       5   PLAINTIFF’S MOTION TO STRIKE FENNEMORE’S REPLY IN SUPPORT OF

                                                       6   EMERGENCY MOTION TO QUASH by method indicated below:

                                                       7
                                                                      BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                       8               number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                       A printed transmission record is attached to the file copy of this document(s).
                                                       9
                                                               X       BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                      10               postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                       as set forth below.
                                                      11                      Latonia Smith (in Pro Per)
                                                                              9748 Canyon Landing Ave.
                                                      12                      Las Vegas, NV 89166
             3883 Howard Hughes Parkway, Suite 1100




                                                                              Tel: (725) 203-2455 or (702) 521-3522
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                      BY OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                      15               delivery service company for delivery to the addressee(s) on the next business day.
                                                      16               BY PERSONAL DELIVERY: by causing personal delivery by, a messenger service
                                                               
                                                                       with which this firm maintains an account, of the document(s) listed above to the
                                                      17               person(s) at the address(es) set forth below.
                                                      18               BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                               X
                                                                       electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      19
                                                                      BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                      20               the individual(s) listed below.
                                                      21
                                                           DATED this 9th day of September, 2019.
                                                      22

                                                      23

                                                      24                                                    An employee of SNELL & WILMER L.L.P.

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              -7-
                                                           4839-6140-4067
                                                           Case 2:19-cv-00824-GMN-EJY Document 57 Filed 09/09/19 Page 8 of 8



                                                       1                                      INDEX OF EXHIBITS
                                                       2    Exhibit No.     Description                                   No. of Pages
                                                            A               Declaration of Latonia Smith                  2
                                                       3

                                                       4

                                                       5

                                                       6

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -8-
                                                           4839-6140-4067
